DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 2 applicant has clarified that 112(f) is intended in the recitation “means for implementing a signal from the crash sensor”. As in the specification the structure required is a motor.
Response to Arguments
Applicant’s arguments from the response filed on March 29 2022 have been fully considered and will be addressed below in the order in which they appeared.
Menke (US 9,534,427)

Applicant’s argument, Belmond does teach “Movement of arm 40 about the axis 42 is controlled by a standby motor 44 operating under very low load. The motor 44 allows arm 40 to turn in one direction or the other, for reasons explained below. A selective mechanical coupling finger 46 is mounted on arm 40”. When standby motor 44 causes arm 40 to rotate counter-clockwise, an end 48 of mechanical coupling finger 46 is inserted between bearing surface 24 of lever 18 and the second bearing surface 14 of the pawl lifter 6.

In as much as the applicant has broadly claimed function and supporting structure Belmond teaches what is claimed.  Further, Where the reference of Belmond is less explicit in its teachings consideration of the application compared to additional art not used in rejection shows a lack of distinction over the state of the art such as  Menke (US 9,534,427) cited here as a courtesy to the applicant. 

Applicant’s argument, page 11, states an agreement was reached during interview, no such agreement was reached.  Reconsidering and reinterpretation of Belmond shows all structure and function is taught. The instant application fails to distinguish itself over the art. The argument is unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11-14, and 13(is 15) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belmond et al. (US 6,883,839).

Regarding claim 1, Belmond et al. discloses A locking device for a vehicle door, comprising: 
a rotary catch (2; Belmond et al.) arrested by a pawl (8; Belmond et al.) for trapping a closing element (cooperating means, c.6, l.13-14; Belmond et al.) when the vehicle door is closed, 
a drive unit (28; Belmond et al.) operable in a first powered direction for moving the pawl to release the rotary catch; 
a connector (22; Belmond et al.) operatively connected to an outside door handle of the vehicle door; and 
a coupling element (46, 32; Belmond et al.) which is normally uncoupled (abstract under degraded conditions, mechanical release is enabled; Belmond et al.) from the connector and the pawl and which couples the connector to the pawl only following a crash being detected by a crash sensor (52 and “other sensors” in conjunction with control circuit can determine crash condition; Belmond et al.) wherein the coupling element is moved by the drive unit (c.7, l.19-25. Belmond et al.) in response to the detection of the crash to enable displacement of the pawl due to actuation of the outside door handle (Standby motor 44 causes arm 40 to rotate counter clockwise, an end 48 of mechanical coupling finger 46 is inserted between bearing surface 24 of lever 18 and second surface 14 of the lifter pawl 6; Belmond et al.).

Regarding claim 2, Belmond et al. discloses The locking device according to Claim 1, further comprising means (44; Belmond et al.)  for implementing a signal from the crash sensor, wherein the means act on the coupling element for the purposes of coupling the connector and the pawl and adjusting the coupling element from a passive position into an active position or vice versa.

Regarding claim 3, Belmond et al. discloses The locking device according to Claim 2, wherein the coupling element is moved by the drive unit (44; Belmond et al.) from a first position (Fig.1; Belmond et al.) whereat the connector is uncoupled (Abstract, mechanical release; Belmond et al.) from the pawl to a second position (Fig. 22; Belmond et al.) whereat the connector is coupled to the pawl, and wherein the drive unit is caused to operate in a second powered direction in response to the signal from the crash sensor for moving the coupling element (46; Belmond et al.)  from its first position into its second position.

Regarding claim 4, Belmond et al. discloses The locking device according to Claim 3, wherein the drive unit has a first state in which it displaces the pawl and a second state in which it adjusts (taken broadly, adjusts, engages, otherwise contacts) the coupling element, wherein the two states correspond to the two different directions of rotation (bi-directional c.10, l.41-42; Belmond et al.) of an electric motor associated with the drive unit.

Regarding claim 5, Belmond et al. discloses The locking device according to Claim 1, wherein in the event of a manual activation of the outside door handle, the connector runs into free space (Fig.1, 30 and 32 unaligned; Belmond et al.) when the connector and the pawl are decoupled.

Regarding claim 8, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element (32; Belmond et al.) actively interrupts the operative chain between the connector and the pawl (8; Belmond et al.) in a first position by deflecting (taken as move not deform) the connector, and wherein the coupling element is configured to be selectively adjusted into a second position for the purposes of closing the operative chain, whereby the connector is released.

Regarding claim 9, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element is formed as a one-armed (any single element, 46; Belmond et al.)  or two-armed lever having two distinct detent positions which correspond in particular to a passive position and an active position.

Regarding claim 10, Belmond et al. discloses A method for releasing a locking device for a vehicle door comprising: 
providing a latch mechanism (2,8; Belmond et al.)  having a rotary catch (2; Belmond et al.)  selectively arrested by a pawl (8; Belmond et al.) for trapping a closing element (cooperating means, c.6, l.13-14; Belmond et al.) when the vehicle door is closed, wherein the pawl is displaceable, in a non-accident situation, by a powered drive unit (c2, l.8-9; Belmond et al.) for the purposes of releasing the rotary catch, and a connector (22; Belmond et al.) for a mechanical opening actuation mechanism of the vehicle door including an outside door handle; 
detecting an accident situation by means of a crash sensor (52 and “other sensors” in conjunction with control circuit can determine crash condition; Belmond et al.); 
transmitting a signal from the crash sensor to the locking device; 
triggering of a coupling element which is normally uncoupled from a connector and the pawl  the powered drive unit moves the coupling element from an uncoupled position to a coupled position in response to the signal from the crash sensor Standby motor 44 causes arm 40 to rotate counter clockwise, an end 48 of mechanical coupling finger 46 is inserted between bearing surface 24 of lever 18 and second surface 14 of the lifter pawl 6; Belmond et al.).; 
coupling of the connector to the pawl by means of the triggered coupling element only following the accident situation being detected by the crash sensor to enable displacement of the pawl; and manually actuating (18; Belmond et al.) the outside door handle of the mechanical opening actuation mechanism for causing the connector to displace the pawl and release the rotary catch.

Regarding claim 11, Belmond et al. discloses The locking device according to Claim 2, wherein the means for implementing a signal from the crash sensor (52 and “other sensors”; Belmond et al.)includes a central controller (54; Belmond et al.) coupled to the crash sensor and to the drive unit (c.2, l.8-9; Belmond et al.) and configured to trigger the drive unit and cause the coupling element to couple the connector to the pawl in response to receiving a crash signal from the crash sensor in the crash situation ( after impact c.2, l.8-9; Belmond et al.).


Regarding claim 13, Belmond et al. discloses The locking device according to Claim 1, wherein the coupling element is normally uncoupled (abstract under degraded conditions, mechanical release is enabled; Belmond et al.) from the connector and the pawl before the detection of the crash.

Regarding claim 14, Belmond et al. discloses The locking device according to Claim 1, wherein the actuation of the coupling element cannot be utilized before the detection of the crash to actuate the pawl (Abstract, normal operation by an electric motor; Belmond et al.).

Regarding claim 13 (note objection, appears to be claim 15), Belmond et al. discloses The locking device according to Claim 1, wherein coupling the connector to the pawl allows the outside door handle to displace the pawl only after a crash situation has been detected (Abstract, degraded conditions, mechanical release is enabled; Belmond et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al. (US 6,883,839) in view of Mitchell et al. (2010/0117379).

Regarding claim 6, Belmond shows The locking device according to Claim 1, wherein the drive unit acts on a switch element (53; Belmond et al.) 
Belmond et al. does not show: a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element. The switch element is present but is not depicted in figures or the switch making contact surfaces explicitly discussed.
Mitchell et al. teaches a switch element which has a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element. (multiple figures including 25, [0004]; Mitchell et al.) for the purpose of communicating to the controller the position of the ratchet and /or pawl.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belmond et al. with a first actuation surface for acting on the pawl and has a second actuation surface for acting on the coupling element as taught by Mitchell et al. for the expected benefit of further detailing an already obvious interaction of a contact switch with a pawl to provide position information to a logic circuit.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al. (US 6,883,839) in view of Baukholt et al. (US 5,992,194).

Regarding claim 7, Belmond shows The locking device according to Claim 1, wherein connecting piece which is adjustable by the coupling element into an opening travel of the connector for the purposes of coupling the connector and the pawl.
Belmond et al. does not disclose: the coupling element is assigned a linearly displaceable connecting piece.
Baukholt et al. teaches the coupling element is assigned a linearly displaceable connecting piece for the purpose of operating the disengagement where the pawl cannot be positioned either by a movement of the inner lever nor by movement by the electric motor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belmond et al. with the coupling element is assigned a linearly displaceable connecting piece as taught by Baukholt et al. for the expected benefit of replacing one well known disconnect mechanism with another well known mechanism to align with a likely collision orientation.  

Regarding claim 12, the combination makes obvious The locking device according to Claim 7, wherein the connecting piece is a sliding block (any element of mass; 32; Belmond et al.) configured to increase a range of action of the connector to ensure that the connector acts (engages and disengages pawl Fig. 1, Fig. 2; Belmond et al.);on the pawl for the purposes of releasing the rotary catch when actuated.

Regarding claim 16, the combination makes obvious The locking device according to Claim 1, further including a drive wheel driven by the drive unit .
The combination does not disclose: including an eccentric cam configured to move the pawl and a contact cam configured to move the coupling element.
Baukholt et al. teaches including an eccentric cam configured to move the pawl and a contact cam configured to move the coupling element for the purpose of toothed element meshing with and being driven by the electric motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with an eccentric cam configured to move the pawl and a contact cam configured to move the coupling element as taught by Baukholt et al. for the expected benefit of replacing one known mechanism with another known mechanism providing the same function geared instead of sliding elements reducing noise and wear.  


    PNG
    media_image1.png
    539
    423
    media_image1.png
    Greyscale


Figure taken from Baukolt et al. (US 8,992,194)

Regarding claim 17, the combination makes obvious The locking device according to Claim 16, wherein the contact cam is arranged radially opposite (Fig. 1ABaukolt et al.) the eccentric cam on the drive wheel.

                                                                                                                                       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675